Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: ENTREE GOLD MANAGEMENT CHANGES VANCOUVER, Sept. 22 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") is pleased to announce the addition of Susan McLeod to its executive team as Vice President, Legal. Ms. McLeod has been practicing law in Vancouver, Canada since 1997. She has worked as outside counsel to public companies engaged in international mineral exploration and mining. She has advised clients with respect to corporate finance activities, mergers and acquisitions, corporate governance and continuous disclosure matters, and mining-related commercial agreements. Greg Crowe, President & CEO, said, "With the expansion of Entree's business into a number of jurisdictions worldwide, the presence of in-house legal counsel will aid in the timely and cost-effective execution of programs and corporate planning. We have known and worked with Susan since 2003, and are excited to have her join our executive team." The Company also announces it has commenced a search for a new Chief Financial Officer to replace Hamish Malkin, who will be transitioning out of the role for personal reasons. The search is being conducted by a professional search firm, in consultation with Entree's management and board of directors. Greg Crowe noted, "We will be sorry to see Hamish go and we wish him the best in his future endeavours. He has contributed significantly during his seven years at Entree and we appreciate his efforts and dedication over this time. Fortunately, it will be business as usual while we carry out our search, since Hamish will continue to serve as Chief Financial Officer until a suitable replacement is identified. Hamish has agreed to assist in any transition issues that may arise after he steps down. Entree has a strong accounting and finance team who will assist to ensure all key financial reporting requirements are met." ABOUT ENTREE GOLD INC. Entree Gold Inc. is a Canadian mineral exploration company focused on the worldwide exploration and development of copper and gold prospects. The Company's flagship Lookout Hill property in Mongolia completely surrounds the 8,500-hectare Oyu Tolgoi project of Ivanhoe Mines. A portion of the Lookout Hill property is subject to a joint venture with Ivanhoe Mines, through its subsidiary Oyu Tolgoi LLC. The joint venture property hosts the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit.
